DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 and 7-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-17 and 19-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07 October 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4, 7-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants have amended the claims to overcome the 35 U.S.C. 112 rejections and the prior art of record.
The closest prior art of record, known by Kura et al. (US Serial 2004/0192804), teaches a photosensitive composition comprising, (A) an oligomer or polymer containing at least one carboxylic acid group in the molecule, (B) at least one photoinitiator compound of formula I, and (C) a monomeric, oligomeric or polymeric compound having at least one olefinic double bond [0004-0011], for example triethylene glycol dimethacrylate [0068].  Kura et al. teaches the composition further comprises an inorganic filler (G1) such as for example aluminum hydroxide (i.e. aluminum oxide trihydrate) [0097], employed in an amount of 0 to 50% by weight based on the total amount of the photosensitive composition [0097]; and further includes photosensitizers or coinitiators, such as dyes (E) [0075].  Kura et al. teaches the composition further comprises at least one second photoinitiator (B1) [0121] (i.e. a mixture of two or more photoinitiators), such as bis(2,4,6-trimethylbenzoyl)-phenylphosphine oxide (i.e. bisacylphosphine oxide) [0118] and benzoyl peroxide [0119]; the additional photoinitiator (B1) is added in an amount of 0.03 to 60 parts by weight based on 100 parts of by weight of component (A) [0121].  Kura et al. teaches the invention also pertains to compositions comprising 100 parts by weight of component (A), 0.015 to 100 parts by weight of component (B), 5 to 200 parts by weight of component (C) and 0.015 to 80 parts by weight of component (E) [0122].  

Other pertinent art of record previously relied up, Li et al. (CN 105733271), teaches a high molecular polymer material for 3D printing, which comprises, among other components, a PVC resin, polyethylene glycol diacrylate, and sodium tetraborate decahydrate (i.e. borax decahydrate) [abs].  Li et al. teaches the sodium tetraborate decahydrate is employed in an amount of 16-20 parts by weight [p1, line27].  The teachings of Li et al. fall outside the scope of the newly amended claims, thus can no longer be relied upon as pertinent art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767